DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 10/31/2022 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 line 5 states “highter” the examiner thinks this should read “higher”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0365836).
As to claim 1, Jung discloses a pouch case (figures 5-10, #300, [0054], discussed throughout) for enclosing an electrode assembly (figures 5-10, #200, [0055], discussed throughout) including a plurality of electrode bodies stacked with a separator interposed therebetween (figures 5-10, #200, [0055]-[0056], discussed throughout), the pouch case comprising:
a forming portion formed to have a predetermined depth at a center and accommodating one edge of the electrode assembly (figures 5-10, #315, [0057], discussed throughout), 
a sealing portion provided at an outer periphery of the forming portion and sealing the accommodated electrode assembly (figures 5-10, #320, 330 and 350, [0060]-[0061], discussed throughout), 
a notch portion provided at opposing ends of the forming portion in a vertical direction (figures 5-10 #317, [0059], discussed throughout); and
a receiving portion brought into surface contact with a side surface of the electrode assembly when the pouch case is sealed (figures 5-10 #310 and the portion in contact with the sides of the electrode assembly, [0059] and discussed throughout),
wherein the forming portion includes a bottom portion in which the edge of the electrode assembly is seated (figures 5-10, #315, [0057], discussed throughout, the portion the edge of the electrode assembly is in contact with), and
the receiving portion is connected at both ends of the forming portion and includes a forming connection portion formed on one side and connected to the forming portion and a sealing connection portion formed on the other side and connected to the sealing portion to have a predetermined angle with respect to the forming portion (figures 5-10, the forming portion being #315 and the side walls going up, the receiving portion being #310 and the location that the side of the electrode assembly is in contact with, the sealing portions being #320, #330 and #350, any angle is a predetermined angle; discussed throughout).
Jung is silent to wherein the notch portion is provided in the sealing portion.  However, Jung does disclose that the notch portion is a factor affecting the shape of the battery and the location of the sealing member ([0059], [0066] and [0077]-[0079]). Thus, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the notch within the sealing portion given a finite number of options i.e. in the sealing portion, outside of the sealing portion or on the sealing portion (see MPEP 2143 I). 
As to claim 2, Jung discloses wherein, the bottom portion of the forming portion and the one edge of the electrode assembly are in contact with each other (figures 5-10, #315, [0061], discussed throughout). 
As to claim 3, Jung discloses wherein, the notch portion is connected with a predetermined inclination from the opposing ends of the bottom portion of the forming portion to the sealing portion (figures 5-10 #315 and #317, [0059], discussed throughout). 
As to claim 5, Jung discloses a secondary battery module (figure 5-10 specifically figure 10 #500, [0083] and discussed throughout) including, a pouch type secondary battery including an electrode assembly including a plurality of electrode bodies stacked with a separator interposed therebetween and the pouch case of claim 1 (see claim 1 above), a cooling plate cooling the pouch type secondary battery (figure 10 #600, [0083], discussed throughout), wherein the forming portion of the pouch case is in surface contact with the cooling plate (figure 10, [0083], discussed throughout). 
As to claim 6, Jung discloses wherein a sealing protrusion is formed on the sealing portion through the notch portion when the pouch case is sealed (the modification to claim 1 above, plus see figures 5-10 specifically figure 9), the sealing protrusion is located at a position higher than a bottom surface of the forming portion (figures 5-10, discussed throughout, specifically shown within figure 9).   
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724